Citation Nr: 0615388	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-19 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from November 1968 to August 1971 and from 
August 1975 to January 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board notes that entitlement to 
Dependents' Educational Assistance benefits was established 
in a May 2004 statement of the case.  Therefore, the issues 
listed on the title page of are the only matters remaining 
for appellate review.

The Board notes that all claims for DIC under the provisions 
of 38 U.S.C.A. § 1318 were previously the subject of a 
temporary stay.  In accordance with the directions of the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003) (NOVA II), the temporary stay on the adjudication 
of affected 38 U.S.C.  §§ 1311(a)(2) and 1318 claims was 
lifted, except where a survivor seeks to reopen a claim that 
was finally decided during the veteran's lifetime on the 
grounds of new and material evidence.  In light of the 
evidence of record, the Board finds the stay is lifted in 
this case.




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The veteran's death as a result of cardiopulmonary arrest 
and ethanol cirrhosis is not shown to have been due to a 
service-related injury or disease.

3.  An August 1995 hearing officer's decision granting 
entitlement to a 100 percent rating and assigning an 
effective date from June 30, 1993, is clearly and 
unmistakably erroneous.  

4.  At the time of his death the veteran is shown to have 
been entitled to receive compensation for a service-connected 
disability that was total disabling more than 10 years 
immediately before his death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the veteran's death have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.312 (2005).

2.  The criteria for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 have been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the appellant's claim was received in November 2002.  She was 
notified, generally, of the VCAA duties to assist and of the 
information and evidence necessary to substantiate her claims 
by correspondence dated in December 2002.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  All identified and authorized evidence 
relevant to these matters have been requested or obtained.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished and because of the disposition of the 
issues on appeal other notice requirements are not applicable 
at this time.  The agency of original jurisdiction will be 
responsible for appropriate notification of the favorable 
determination herein.  Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of the claim 
would not cause any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Service Connection

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 C.F.R. § 3.312(a) (2005).  
In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2005).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a) (2005).  The Court has held that the legislative 
history is quite clear that Congress intended to only 
preclude recovery for a primary alcohol abuse disability or 
the secondary effects of a primary alcohol abuse disability 
and did not bar compensation for veterans suffering from 
alcohol or drug abuse resulting secondarily from a service-
connected disorder, such as post-traumatic stress disorder.  
Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

In this case, the veteran died while a patient at a private 
medical center.  The death certificate listed the cause of 
his death as cardiopulmonary arrest and ethanol cirrhosis.  
VA records show that at the time of his death service 
connection had been assigned for post-traumatic stress 
disorder (PTSD) (100 percent).  Although the appellant 
contends service connection is warranted for the cause of the 
death because his service experiences caused him to drink 
alcohol, no competent evidence was provided in support of 
this theory.  In the absence of competent evidence relating 
the veteran's ethanol cirrhosis to his PTSD, the Board finds 
entitlement to service connection for the cause of the 
veteran's death must be denied.

1318 Claim

VA law also provides that if a veteran's death is not 
determined to be service-connected, a surviving spouse may 
still be entitled to DIC benefits.  Under 38 U.S.C.A. 
§ 1318(a) benefits are payable to the surviving spouse of a 
deceased veteran in the same manner as if the death were 
service-connected.  A deceased veteran for purposes of this 
provision is a veteran who dies not as the result of his or 
her own willful misconduct and who either was in receipt of, 
or entitled to receive, compensation at the time of death for 
a service-connected disability(ies) rated totally disabling.  
38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (2005).  

"Entitled to receive" means that at the time of death the 
veteran had service-connected disability(ies) rated totally 
disabling by VA, but was not receiving compensation because, 
in part, the veteran had applied for compensation but had not 
received total disability compensation due solely to clear 
and unmistakable error (CUE) in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date.  38 C.F.R. § 3.22(b)(3).  The service-
connected disability(ies) must have been either continuously 
rated totally disabling for 10 or more years immediately 
preceding death, or continuously rated totally disabling for 
at least 5 years from the date of the veteran's separation 
from service.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2005).

In this case, the record shows the appellant and the veteran 
were married in June 2001 and that the veteran died as a 
result of nonservice-connected illnesses in the middle of 
August 2002.  An August 1995 hearing officer's decision 
awarded the veteran a 100 percent service-connected 
disability rating for PTSD effective from June 30, 1993.  The 
adjudicated total disability rating had been in effect for 
nine years and approximately one and one half months at the 
time of his death.  

The record also shows, however, that the veteran submitted 
his claim for an increased rating for PTSD on August 23, 
1993, and that a VA discharge summary indicates periods of 
hospitalization for PTSD from August 3, 1992, to 
August 24, 1992, and from June 30, 1993, to August 20, 1993.  
These hospital reports, signed by a VA staff psychiatrist, 
specifically noted the veteran was considered to be 
unemployable due to PTSD.  Rating decisions in December 1992 
and February 1994, in pertinent part, assigned temporary 
total ratings under the provisions of 38 C.F.R. § 4.29 
because of periods of hospitalization of more than 21 days.

VA regulations applicable at the time of the August 1995 
determination provided that an earlier effective date may be 
assigned when it is factually ascertainable that an increase 
in disability occurred and the claim for increase was 
received within one year from that date.  38 C.F.R. 
§ 3.400(o)(2) (1995).  

VA regulations provided a 70 percent rating for PTSD with 
"severe" impairment of social and industrial adaptability 
and a 100 percent rating where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community or when there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior or when there was a demonstrable inability to 
obtain or retain employment.  See 38 C.F.R. § 4.132, General 
Rating Formula for Psychoneurotic Disorders (1995).  In cases 
where the only compensable service-connected disability was a 
mental disorder assigned a 70 percent evaluation and the 
evidence demonstrated the disorder precluded the veteran from 
securing or following a substantially gainful occupation a 
100 percent schedular rating was to be assigned.  38 C.F.R. 
§ 4.16(c) (1995).

The Court has held that CUE is a very specific and rare kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  The Court established the 
following three-part test to determine whether CUE is present 
in a prior determination:  

(1) either the correct facts, as they were known at the 
time, were not fully adjudicated (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or statutory or regulatory provisions extant 
at the time were incorrectly applied; 

(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly 
changed the outcome at the time it was made;" and, 

(3) a determination that there was CUE must be based on 
the record and the law that existed at the time of the 
prior adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  A 
finding of CUE requires that error, otherwise prejudicial, 
must appear undebatable.  Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

Based upon the evidence of record at the time of the August 
1995 hearing officer's decision, the Board finds that 
determination was clearly and unmistakably erroneous in 
failing to assign an effective date for the award of a 100 
percent schedular rating for PTSD from September 1, 1992.  It 
is undebatable that the veteran's only service-connected 
disability (PTSD) was rated at 70 percent and that he was 
considered to be unemployable as a result of that disorder by 
competent medical opinion upon hospital discharge on August 
24, 1992.  As it was previously determined that a temporary 
total rating under 38 C.F.R. § 4.29 was warranted for the 
period from August 3, 1992, to August 31, 1992, and a 
schedular 100 percent rating effective from September 1, 
1992, is warranted based upon CUE, the Board finds the 
veteran was "entitled to" receive a total rating that would 
have been continuously in effect for more that 10 years at 
the time of his death in the middle of August 2002.  
Therefore, entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 is warranted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1318 is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


